THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                    March 11, 2021



In the Court of Appeals of Georgia
 A20A1896. STALWART FILMS LLC, et al. v. BERNECKER, et al. DO-066

      DOYLE, Presiding Judge.

      Following a two-week jury trial on claims filed by Susan Bernecker,

individually and as the Executrix of the Estate of John Bernecker, and Hagan

Bernecker, individually, (“plaintiffs”) regarding the death of Susan’s and Hagan’s

son, John Bernecker (“Bernecker”), a verdict was entered in favor of the plaintiffs

against Stalwart Films, LLC (individually, “Stalwart”), Tom Luse, Jeffrey January,

Monty Simons, and TWD Productions VIII, LLC (individually, “TWD8”),

(collectively “defendants”) for negligence that resulted in Bernecker’s death during

a stunt he performed on the set of the television production The Walking Dead.

      On appeal, the defendants argue that the trial court erred by denying their

motion for a directed verdict on the grounds that (1) Bernecker was an employee or
borrowed servant for Stalwart, and the claims were barred by the exclusive remedy

provision of the Workers’ Compensation Act1 (“WCA”); (2) even if Bernecker was

an independent contractor, Stalwart was Bernecker’s statutory employer, which status

also barred the claims under the WCA; (3) even if Bernecker was an independent

contractor and Stalwart was not his statutory employer, Stalwart owed no legal duty

to Bernecker; (4) the plaintiffs’ claims against Luse, January, and Simons were barred

because they were Bernecker’s co-employees; (5) alternatively, Luse, January, and

Simons owed no legal duty to Bernecker; (6) TWD8 owed no legal duty to Bernecker;

and (7) Bernecker assumed the risk. For the reasons that follow, we reverse.

      When reviewing “the denial of a motion for a directed verdict, we construe the

evidence in the light most favorable to the party opposing the motion,” determining

“whether there is any evidence to support the jury’s verdict” and applying the de novo

standard of review to any questions of law.2 “A directed verdict is authorized only




      1
          See OCGA § 34-9-1 et seq.
      2
       (Punctuation omitted.) City of Alpharetta v. Hamby, 352 Ga. App. 511, 512
(835 SE2d 366) (2019), quoting Brown v. Tucker, 337 Ga. App. 704, 720 (8) (788
SE2d 810) (2016); OCGA § 9-11-50 (a).

                                          2
when there is no conflict in the evidence on any material issue and the evidence

introduced, with all reasonable deductions, demands a particular verdict.”3

      Viewed in this light, the record shows that Bernecker was performing a high

stunt fall from a balcony on July 12, 2017, during filming of an episode of Season 8

of The Walking Dead. The completed scene was planned to depict the character

played by Austin Amelio shooting the character played by Griffin Freeman in the

back while the two are on a narrow balcony. The balcony had a railing with two

round metal beams, and in the area where Freeman was positioned and from where

Bernecker would perform the fall, there were sheets of corrugated metal — one up

to the top rail and one up past the railing and immediately to Bernecker’s left hand

side. The choreography of the scene called for the following: Amelio would shoot

Freeman in the back, Freeman would slump over the rail, Amelio would grab

Freeman at the belt, and then Amelio would “throw” or pitch Freeman’s slumping

body over a balcony rail.

      Bernecker’s performance consisted of dropping his prop assault rifle, going

head first over the metal balcony rail beside the metal, rotating, and landing on his

      3
       (Punctuation omitted.) Marwede v. EQR/Lincoln Ltd. Partnership, 284 Ga.
App. 404, 407 (2) (643 SE2d 766) (2007), quoting H. J. Russell & Co. v. Jones, 250
Ga. App. 28, 28-29 (550 SE2d 450) (2001).

                                         3
back approximately 21 feet down into a “catcher system,” which consisted of a 10

feet by 10 feet area of cardboard boxes4 with 2 “port-a-pits” atop the boxes. The

balcony, although it was only part of a film set and not a true building, had a

commercial height railing, which was more difficult to clear without using a step

called an “apple box.” Although Simons, who was the stunt coordinator, served as a

spotter at the far end of the catcher system, no other spotters were used on other sides

of the catcher nor did the boxes extend all the way to the back wall behind the

balcony.

      On his first take of the stunt, Bernecker was fatally injured when his head

struck the unprotected concrete between the catcher system and the wall under the

balcony. Although he was placed on life support, Bernecker never regained

consciousness and eventually died.

      The plaintiffs filed claims arising from Bernecker’s injuries and death, and the

defendants filed multiple motions for summary judgment. In three separate orders, the

trial court denied the defendants’ motions for summary judgment on the issues of the




      4
       The plaintiffs’ expert testified that cardboard boxes are industry standard for
catching performers during a fall and are layered on top of each other if necessary.

                                           4
WCA exclusive remedy provision; whether AMC and TWD8 had a legal duty to

Bernecker; and whether Bernecker assumed the risk.5

      At trial, the plaintiffs’ accident reconstruction and biomechanical expert

hypothesized that Bernecker became entangled in the railing after Amelio

inadvertently touched him in the back with his prop handgun, despite Amelio being

warned specifically not to touch Bernecker during the stunt. The expert opined that

based on the video of the fall, Bernecker’s intentional stunt was interrupted by

Amelio’s inadvertent touching, turning the stunt into an unintentional fall, which

Bernecker either reflexively or intentionally attempted to control by grabbing onto

the rail, resulting in a pendulum swing propelling him to land headfirst past the

catcher system onto the unprotected area of concrete.

      The plaintiffs argue that the Injury and Illness Prevention Program (“IIPP”),

which was prepared by TWD8, created a duty as to TWD8, Stalwart, Luse, January,

and Simon to supervise Bernecker’s safety. According to the IIPP, AMC or TWD8

developed the IIPP to provide Stalwart with safety protocol to be implemented on the

      5
         The defendants filed a consolidated motion for reconsideration of the trial
court’s orders denying the motions for summary judgment, which motion for
reconsideration the trial court denied. Thereafter, the defendants filed a request for
a certificate of immediate review, which the trial court denied the following day,
finding that the defendants had delayed filing the request until the eve of trial.

                                          5
set. The plaintiffs argued that Stalwart failed to have a production safety

representative on set in order to fulfill requirements of the IIPP.

          Luse was the unit production manager on Season 8 of the show. Under the

IIPP, a unit production manager is responsible for the effective administration and

implementation of the IIPP and was responsible for making sure that the first assistant

director and stunt coordinator met their responsibilities under the IIPP. Luse testified

that although he shared responsibilities with others, he was in charge of the episode

in question, and January reported to him. Luse also testified that while he was

responsible for overall safety, he was not an expert in stunts and relied on Simons’s

knowledge and experience in determining what was necessary to perform the stunt

safely.

      January was the first assistant director on the show, and he was responsible for

educating crew on safety requirements and conducting safety meetings and was

supposed to discuss the safety of stunts with Luse and Simons. January did not

question whether spotters or additional padding were necessary for the stunt, despite

being in charge of safety according to the IIPP and being familiar with industry safety

bulletins that included information on the “use of sufficient numbers of spotters,”

inspections of the fall area, and “guidelines for safe use of” catch systems because he

                                           6
relied on Simons’s expertise. January disputed that he had control over Simons and

testified that they worked “in tandem.”

      Simons was the stunt coordinator for the show, which position was

“[r]esponsible for the safe performance of stunts and supervision of all persons

involved” per the IIPP. He testified that Luse was his boss, but January was more of

a “co-safety representative” to whom Simons would report on occasion.

      The plaintiffs’ expert on movie stunts and coordination testified that the stunt

coordinator has to foresee all the things that may go wrong with a stunt and protect

against them, and the stunt coordinator works closely with the first assistant director

on managing stunt safety. The expert testified that although Bernecker may have

asked for the catcher to be moved out and away from the wall, he was asking for his

target to be moved, which is where he was attempting to land; however, the stunt

coordinator was responsible for foreseeing how the stunt could go wrong if Bernecker

did not land where he was supposed to, and he should have added more boxes

between the catcher and the back wall to guard against that possibility.

      The defendants moved for a directed verdict at the end of the plaintiffs’ case

and again prior to jury deliberation, incorporating their arguments from summary

judgment and arguing that the plaintiffs’ claims (1) were barred by the WCA,

                                          7
including that even if Bernecker was found to be an independent contractor, he was

a statutory employee of TWD8 under OCGA § 34-9-11, (2) failed because the

defendants owed Bernecker no duty of care, or (3) were barred because Bernecker

assumed the risk. The trial court denied the motions, finding that sufficient evidence

was presented to create questions of fact. The defendants renewed their motions at the

close of their own case.

      The jury returned a verdict in favor of the plaintiffs, specifically finding that

“[a]s to John Bernecker’s working status on the date of the stunt, . . . Bernecker was

an independent contractor at Stalwart . . .” as opposed to an employee. The jury found

that all but two of the defendants were negligent, and their conduct was the proximate

cause of Bernecker’s death.6 The jury found that Bernecker was only six percent at

fault for his own injuries, apportioned the remaining ninety-four percent of fault to

all but two of the defendants, and awarded the plaintiffs $8.6 million in damages.7

Thereafter, the trial court entered the verdict and final judgment, reduced the total




      6
       The jury found that AMC Network, Inc., and Amelio were not negligent.
Claims against various other defendants were dismissed without prejudice prior to
trial.
      7
          The jury did not award punitive damages.

                                          8
award to $8,084,000 for the percentage of damage assigned to Bernecker by the jury.

This appeal followed.

      1. The defendants argue that the trial court erred by denying their motions for

a directed verdict because the plaintiffs’ claims were barred by the exclusive remedy

provision of the WCA.

      “Under OCGA § 34-9-11 (a), the WCA is the exclusive remedy for injuries by

accident arising out of and in the course of employment.”8

      Specifically, the defendants contend that Bernecker was an employee of

Stalwart based on the parties’ contract or Bernecker’s membership in the Screen

Actor’s Guild (“SAG”) and SAG’s applicable collective-bargaining agreement

documents.9 The plaintiffs contend that there was a question of fact as to whether

Bernecker or some unknown individual signed the “Stunt Performer’s Daily



      8
        (Punctuation omitted.) Sturgess v. OA Logistics Svcs., 336 Ga. App. 134, 135
(1) (784 SE2d 432) (2016).
      9
        To the extent that the defendants argue that the trial court should have
admitted certain testimony regarding the SAG collective bargaining agreement, we
do not review this improper expansion of their enumerations of error on appeal. See
Wright v. Dept. of Natural Resources, 254 Ga. App. 450, 454 (562 SE2d 515) (2002)
(“An appellant cannot use an appellate brief to expand his or her enumeration of
errors by arguing the incorrectness of a trial court’s ruling not mentioned in the
enumeration.”) (punctuation omitted).

                                         9
Contract,” and therefore, the trial court properly denied the motions for directed

verdict.

      Pretermitting whether the written contract was authentic,10 the undisputed

evidence presented at trial established that Bernecker was an employee of Stalwart

when he performed the stunt on the day in question.

             [U]nder longstanding Georgia law, the true test to be applied in
      determining whether the relationship of the parties under a contract for
      the performance of labor is that of employer and servant, or employer
      and independent contractor, lies in whether the contract gives, or the
      employer assumes, the right to control the time, manner and method of
      executing the work, as distinguished from the right merely to require
      certain definite results in conformity to the contract.11


      10
           The document is not ambiguous. It refers to Stalwart as the “employer-for-
hire,” and in the attached “Schedule A” it states in paragraph “1. Employment: This
Agreement covers the employment of the above named Stunt Performer by [Stalwart].
. . .” To the extent that the plaintiffs argued that it was ambiguous because there was
no signature for Bernecker’s loan-out personal corporation, Bernecker’s signature
appears next to “performer” and would create a clear employer-employee relationship
rather than that of a borrowed servant normally created under industry contracts. See,
e.g., Angelotti v. The Walt Disney Co., 192 Cal. App. 4th 1394, 1406 (2) (b) (121
CalRptr3d 863) (2011) (“the typical use of a loan-out company in the hiring of talent
in the entertainment industry does not mitigate the right of control or the other factors
indicating the existence of an employment relationship”).
      11
       (Punctuation omitted.) Estes v. G&W Carriers 354 Ga. App. 156, 157 (2)
(840 SE2d 486) (2020) , citing Golosh v. Cherokee Cab Co., 226 Ga. 636, 637 (176
SE2d 925) (1970). See also OCGA § 34-9-2 (e).

                                           10
      “The right to control the time means the employer has assumed the right to

control the person’s actual hours of work. The right to control the manner and method

means the employer has assumed the right to tell the person how to perform all details

of the job, including the tools he should use and the procedures he should follow.”12

In this case, although Bernecker could request minor changes to assist him in

performing the stunt, such as a higher apple box lift or a larger catcher system, or he

could refuse to perform the stunt if he felt unsafe, ultimately Stalwart retained the

right to control the time, manner, and method of the work Bernecker performed.13 The

stunt was choreographed as part of a larger scene, and Bernecker was directed as to

how exactly he should appear to act during the stunt. His slightest movement or body

placement was subject to the direction of Stalwart. Moreover, Bernecker had a

specific call time on a specific day, he was expected to perform when the director

called for the scene, and he did not have authority to change the time when he could

perform.




      12
        (Punctuation omitted.) Boatright v. Old Dominion Ins. Co., 304 Ga. App.
119, 120 (1) (695 SE2d 408) (2010), quoting Palma v. Ga. Farm Bureau Ins. Co.,
270 Ga. App. 333, 336 (606 SE2d 341) (2004).
      13
           See Estes, 354 Ga. App. at 157-159 (2).

                                          11
       The plaintiffs heavily rely on the fact that Stalwart issued Bernecker an Internal

Revenue Service (“IRS”) Form 1099 and did not withhold taxes as evidence of a

factual dispute as to Bernecker’s employment status; however, this Court previously

has held that “the fact that [an employer] issued its workers [IRS] Form 1099 (rather

than Form W-2) and did not withhold taxes from their paychecks or provide insurance

for the workers does not create a jury question on [Bernecker’s] status as an

employee.”14

       The plaintiffs also rely on comparisons to the agreements between Stalwart and

its other employees as evidence that Bernecker was not an employee. But the

existence and contents of those agreements, which involved individuals performing

throughout the season or every week, do not change the nature of the relationship

between Bernecker and Stalwart based on the undisputed evidence that Stalwart

controlled the time, method, and manner of Bernecker’s work.15 To the extent that

Bernecker had a personal loan-out company, which is normal in the industry,16 the



       14
            (Punctuation omitted.) Id. at 159 (2), quoting Boatright, 304 Ga. App. at 121
(1).
       15
            See Estes, 354 Ga. App. at 158-159 (2).
       16
            See, e.g., Angelotti, 192 Cal. App. 4th at 1406 (2) (b).

                                             12
existence of a contract between the loan-out company and Stalwart would only evince

that Bernecker was a borrowed servant of Stalwart’s, and it would not change the

ultimate conclusion that a directed verdict was demanded as to this issue.17 The result

of either status — that Bernecker was a direct employee of Stalwart or that he was a

borrowed servant of Stalwart — barred the plaintiffs’ tort claims against Stalwart.

Accordingly, the trial court erred by denying the motion for directed verdict on the

basis that the WCA barred the plaintiffs’ claims against Stalwart.

      2. Based on our holding in Division 1 that Bernecker was an employee or

borrowed servant of Stalwart at the time of his injuries, the trial court also erred by

failing to grant a directed verdict to Luse, January, and Simons as co-employees of

Bernecker.18



      17
         See Bexley v. Southwire Co., 168 Ga. App. 431, 432 (1) (309 SE2d 379)
(1983) (“In order for an employee to be a borrowed employee, the evidence must
show that (1) the special master had complete control and direction of the servant for
the occasion; (2) the general master had no such control, and (3) the special master
had the exclusive right to discharge the servant.”) (punctuation omitted), citing Six
Flags Over Ga. v. Hill, 247 Ga. 375, 377 (276 SE2d 572) (1981).
      18
          See OCGA § 34-9-11 (a). See, e.g., Sprowson v. Villalobos, 355 Ga. App.
279, 281 (841 SE2d 453) (2020) (explaining that borrowed servants were employees
of the same employer); Dickey v. Harden, 202 Ga. App. 645, 645-646 (414 SE2d 924)
(1992) (explaining that employees of same employer are immune from tort liability
to their co-workers under the WCA).

                                          13
      3. Finally, there simply is no evidence that TWD8 breached a duty to

Bernecker, even if TWD8 admitted in its answer that it was generally responsible for

“funding and production” of the series. To the extent that the plaintiffs argued that

the IIPP created a duty for themselves as to Bernecker by providing the IIPP to

Stalwart, the plaintiffs wholly failed to establish that the mere existence of the IIPP

created any specific duty for TWD8 as to Bernecker, that TWD8 breached that duty,

or that such a breach was the proximate cause of Bernecker’s injuries.19

      Judgment reversed. McFadden, C. J., and Hodges, J., concur.




      19
         See, e.g., Angelotti, 192 Cal. App. 4th at 1407-1408 (3) (b) (evidence failed
to establish that the general contractor production company owed a duty to an
employee of a subcontractor). See also Reed v. Carolina Cas. Ins. Co., 327 Ga. App.
130, 132 (2) (762 SE2d 90) (2014) (explaining that a plaintiff must prove that the
defendant’s negligence was both the “cause in fact” and the “proximate cause” of the
injury) (punctuation omitted); Lawson v. Entech Enterprises, Inc., 294 Ga. App. 305,
309-310 (1) (669 SE2d 211) (2008) (“what duty a defendant owes is a question of
legal policy to be decided as an issue of law” and because the plaintiff has not
established that the defendant “owed the decedent a contractual duty or one
established by law or statute, [the] action for negligence cannot be maintained”)
(punctuation and citations omitted). To the extent that the plaintiffs argued that
TWD8 was a producer along with Stalwart as an alter ego of Bernecker’s employer,
any claims against it would be barred under the WCA. See Beck v. Flint Constr. Co.,
154 Ga. App. 490, 492-493 (268 SE2d 739) (1980).

                                          14